Citation Nr: 0828474	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  94-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin disease, to 
include as secondary to inservice exposure to Agent Orange.

2.  Entitlement to service connection for scleroderma, to 
include as secondary to inservice exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied service 
connection for skin disease and scleroderma.  In April 1997, 
the Board remanded the claims.  In a March 2000 decision, the 
Board denied the veteran's claims.

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a February 2001 Order, the Court vacated the March 2000 
Board decision, and remanded the matter to the Board for 
readjudication.  Thereafter, the Board remanded the claims to 
the RO in December 2001 and July 2003.  By a May 2006 
decision, the Board denied the claims.

The appellant appealed the Board's May 2006 decision to the 
Court.  Pursuant to a Joint Motion, which indicated that the 
Board failed to provide adequate reasons and bases with 
respect to whether the appellant demonstrated good cause 
under 38 C.F.R. § 3.655 for not reporting to his VA 
examination, the Court vacated the May 2006 Board decision, 
and remanded the matter to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's January 2008 order, the Board finds that 
further development is needed before a decision can be issued 
on the merits of the veteran's claim for service connection 
for skin disease and scleroderma.  Such development would 
ensure that the veteran's due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007) 
are met.

Pursuant to the Board's July 2003 remand, the veteran was to 
be scheduled for a VA skin examination.  This examination was 
to be conducted to potentially assist the veteran in proving 
his claims.  Per a telephone conversation between the veteran 
and a VA employee in January 2005, the veteran insisted that 
he be examined at a "QTC" medical facility rather than at 
any VA medical facility.

As noted in the Joint Motion for Remand, the veteran 
cancelled or refused multiple VA examinations.  He argues 
that he had requested a "QTC" examination on three 
occasions and was told that the Appeals Office would contact 
him to schedule the "QTC" examination.  He further argues 
that it was his "understanding [that] veterans may request 
"QTC" examinations when a C&P (compensation and pension) is 
ordered and that VA must provide this request."  The veteran 
cannot pick and chose the facilities where he is to be 
examined.  Nevertheless, inasmuch as the veteran may not have 
been understood of the importance of reporting for the 
examination so that he could make an informed decision as to 
whether to report, see Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the Board concludes that he should be 
given another opportunity to be examined by VA.  As such, 
this claim must be remanded.

The veteran is hereby notified that, under the laws and 
regulations, he has a responsibility of attending a VA 
examination to help establish entitlement to a claim.  
38 C.F.R. §§ 3.326, 3.327 (2007); see also Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Further, governing 
regulations are clear that when, as here, a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2007).  VA 
regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  Subsection (b) provides that, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any providers that have 
treated him for any skin disorder, to 
include scleroderma, whose records are 
not already associated with the claims 
file.  The RO should then take the 
appropriate measures to obtain such 
records from any identified providers.

2.  The RO should schedule the veteran 
for a VA skin examination.  The claims 
file and a copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to provide 
a diagnosis for any and all skin 
conditions.  The examiner should then 
state whether it is at least as likely as 
not that any skin disorder found to be 
present is related to service, to include 
his in-service exposure to herbicides, 
including Agent Orange, as well as to 
high energy electron, or is otherwise 
related to service.  A complete rationale 
for all opinions expressed should be 
provided in a legible.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice of 
the scheduled the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
skin disorder, to include scleroderma.  
Any additional development deemed 
necessary should be accomplished.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and then given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


